         Case 7:19-cv-00405 Document 17 Filed on 02/26/20 in TXSD Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                             §
                                                          §
                               Plaintiff,                 §
                                                          §
    v.                                                    §        CASE NO.        7:19-CV-405
                                                          §
    12.559 ACRES OF LAND, MORE OR                         §
    LESS, SITUATE IN HIDALGO                              §
    COUNTY, STATE OF TEXAS; AND                           §
    GERARDO MARTINEZ, ET AL.,                             §
                                                          §
                             Defendants.                  §

_____________________________________________________________________________

               UNITED STATES OF AMERICA’S STATUS REPORT
______________________________________________________________________________

           In response to the District Court Order dated February 18, 2020 1, the United States of

America hereby informs the Court as follows:

1.         In its February 11, 2020 Status Report, the United States apprised the Court that the tenant,

           Marvin Fuller, agreed to sign a disclaimer upon modifying his lease with Gerardo Martinez

           to accurately reflect the cropland that was lost as a result of the taking. 2

2.         On February 20, 2020, undersigned counsel and a representative from the United States

           Army Corps of Engineers met with Marvin Fuller to ascertain the status of his negotiations

           with Gerardo Martinez. During the meeting, Mr. Fuller informed undersigned counsel that

           he worked out a lease modification with Mr. Martinez, but stated that he wanted to be

           compensated for the amount of money ($3,500) he had already put into the lost acreage of

           tillable cropland at the time of the taking.


1
    Dkt. No. 16.
2
    Dkt. No. 15.

                                                  Page 1 of 3
                                                 Status Report
     Case 7:19-cv-00405 Document 17 Filed on 02/26/20 in TXSD Page 2 of 3



3.    The United States has agreed to deposit an additional $3,500.00 as estimated just

      compensation into the Registry of the Court in order to compensate Mr. Fuller.

4.    Undersigned counsel has circulated a draft “Joint Motion for Order Establishing Just

      Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of

      the Court for Tract RGV-WSL-8002” to Marvin Fuller and counsel for Gerardo Martinez

      and expect to file it within the timeframe pronounced in the Court’s February 18, 2020

      Order.



                                                   Respectfully submitted,

                                                   RYAN K. PATRICK
                                                   United States Attorney
                                                   Southern District of Texas

                                           By:     s/ N. Joseph Unruh _____
                                                   N. JOSEPH UNRUH
                                                   Assistant United States Attorney
                                                   Southern District of Texas No. 1571957
                                                   Texas Bar No. 24075198
                                                   1701 W. Bus. Hwy. 83, Suite 600
                                                   McAllen, TX 78501
                                                   Telephone: (956) 618-8010
                                                   Facsimile: (956) 618-8016
                                                   E-mail: Neil.Unruh@usdoj.gov
                                                   Attorney-in-Charge for Plaintiff




                                          Page 2 of 3
                                         Status Report
     Case 7:19-cv-00405 Document 17 Filed on 02/26/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on this 26th day of February, 2020, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.

Roy R. Brandys
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street
Austin, TX 78701
brandys@barronadler.com

Mr. Marvin Fuller

Weslaco, TX 78596



                                            By:      s/ N. Joseph Unruh            _____
                                                     N. JOSEPH UNRUH
                                                     Assistant United States Attorney




                                            Page 3 of 3
                                           Status Report
